Citation Nr: 0632766	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for bleeding ulcers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1968 to October 1970.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision that, among other things, denied service 
connection for degenerative arthritis of the lumbar spine 
with residual bleeding ulcer and hypertension.  The veteran 
was notified of the rating decision in June 2003 by the 
Anchorage Regional Office (RO) of the Department of Veterans 
Affairs (VA).  On May 2004, Informal Conference Report, the 
veteran certified his desire to withdraw his claim for 
hypertension.  The veteran requested a Travel Board hearing, 
however, in May 2005 correspondence he cancelled his request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It appears that pertinent medical records remain outstanding.  
On his December 1969 induction examination, the veteran 
indicated that he sought chiropractic treatment for a slipped 
disk in his back" and provided the names of the doctors that 
provided treatment.  It does not appear that an attempt has 
been made to obtain these treatment records, nor has it been 
clarified which part of the back was affected.  As these 
records may have some bearing on the veteran's claim, if 
possible, they should be secured.  The veteran indicated that 
Dr. G. C., from Park Medical Family Center, originally 
diagnosed him with arthritis and treatment with Dr. G. C. 
began in 1980.  Such records have not been associated with 
the claims file, and as such records pre-date the 
intercurrent back injuries in 1994, 2001, and 2003, they may 
have some bearing on the veteran's claim and should be 
secured.  It also appears that there was some confusion as to 
whether the veteran provided authorized consent to release 
treatment records from various private physicians, including 
Dr. J. H.  and Dr. J. G., and such treatment records 
ultimately were not obtained.  As these doctors have treated 
the veteran for his claimed disorders and the veteran 
indicated that Dr. J. G. related his ulcer disorder to 
medication taken for his low back, the RO/AMC should clarify 
any confusion, and if authorized, attempt to obtain such 
records.  

On review of the record, the Board finds that further 
evidentiary development is necessary in the matter of 
entitlement to service connection for low back disorder. The 
veteran stated that in 1969/1970, he injured his low back 
while engaging in combat.  He claimed that his chopper 
attempted to set down in a hot zone, in which he stood on the 
skids and was prepared to exit.  However, the pilot suddenly 
decided to take off.  By the time he exited the chopper, it 
was 20 to 30 feet off of the ground.  He fell the distance 
with a full combat pack on his back and hit the ground.  He 
claims that the pain was so overwhelming that he could not 
move; it felt like two bolt of fire were running up his back.  
He indicated that he was not medevaced, examined, nor 
provided with any treatment, so the incident would not be 
noted in his service medical records.  

In a letter received in October 2003, S. B., who witnessed 
the veteran's fall, indicated that while serving in Vietnam 
in 1970, the squad had to jump out of a chopper from at least 
15 feet up with at least 75 pounds on their backs.  He stated 
that he remembered that after the appellant fell, he thought 
that the appellant was shot because the Lieutenant and medic 
were gathered around him as he was lying on the ground.  He 
later found out that the appellant only hurt his back.  

The law provides that if a veteran engaged in combat with the 
enemy while in active service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there are no 
official records of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran. 
Service connection may be rebutted by clear and convincing 
evidence to the contrary. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

Since the veteran's CIB denotes combat (and he served in 
Vietnam), his statements and S.B.'s statement are sufficient 
to establish that he did in fact injure his back from a fall. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curium, 78 F.3d 604 (Fed. Cir. 1996)(table).

Section 1154(b), however, pertains to what happened while the 
veteran was in service, not the questions of current 
disability or of a nexus between the current disability and 
what happened in service.  A layperson is not competent to 
provide evidence that requires medical expertise; a medical 
opinion is needed to relate current disability to an event in 
service.  Because there is evidence of a current disability 
(degenerative arthritis) and evidence of a back injury in 
service, further development to determine whether there is a 
nexus between the two is necessary.

It appears that the veteran is claiming that his ulcer 
disorder is directly related to the stress he experienced in 
service, or, in the alternative, is secondary to the 
treatment he received for his low back disorder.  Development 
on a direct basis has been less then adequate.  He must 
receive notice in full compliance with all technical 
requirements of VCAA.  It should also be ensured that the 
appellant has been provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  As 
the claim for a low back disorder is being remanded anyway, 
the RO/AMC should ensure that proper notice has been provided 
for this claim as well.  

The veteran's alternative claim seeking service connection 
for an ulcer disorder is "inextricably intertwined" with his 
claim seeking service connection for a low back disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered. Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Here, should it be established that service connection for a 
low back disorder is warranted, such determination could 
affect the outcome in the matter of service connection for an 
ulcer disorder.  Hence, consideration of this matter is 
deferred pending further development and a resolution of the 
claim of service connection for a low back disorder. 


Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
and "duty to assist requirements mandated 
by 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107; implementing regulations; and all 
applicable legal precedent, are satisfied.  
Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the veteran should also be 
provided an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran and his 
representative should be afforded the 
opportunity to respond.

2.  The veteran should be asked to 
identify all VA and non-VA providers who 
have treated or evaluated him for low back 
and ulcer disorders.  The necessary 
releases should be signed and complete 
records (those not already secured) of 
such treatment should be obtained from all 
sources identified.  Specifically included 
in this development should be all records 
(not already secured) of evaluations or 
treatment afforded to the veteran from Dr. 
J. H. and Dr. J. G., and any pre-service 
treatment records regarding his back 
disorder.

3.  The veteran should be scheduled for an 
orthopedic examination to determine the 
nature and etiology of any current low 
back disorder.  The examiner should review 
the claims file and note that review in 
the report.  The examiner should express 
an opinion as to the following:

(a) What is the veteran's current low back 
diagnosis?

(b) Did the veteran have a low back 
disorder, prior to his entry into military 
service?   

(c) If so, was the condition(s) aggravated 
beyond normal progression during or due to 
the veteran's military service?

(d) If the condition(s) did not exist 
prior to service, is it as least as likely 
as not related to the veteran's periods of 
active service, including the conceded 
fall from a chopper from at least 15 feet 
high with at least 75 pounds of equipment 
on his back?  

The examiner should note the veteran's 
accounts of an injury in service, as well 
as any records of intercurrent injuries, 
and the relevant treatment records (those 
already in the file and any additional 
secured).  The rationale for any opinion 
expressed should be provided.  A report of 
the examination should be associated with 
the veteran's VA claims folder.

4.  The veteran's claims should be 
readjudicated in light of the additional 
evidence obtained.  In regards to the 
claim related to an ulcer disorder, if it 
remains denied, an appropriate SSOC should 
be issued, and the appellant and his 
representative should have the opportunity 
to respond.  The claim should then be 
returned to the Board.  If the low back 
disorder claim is denied, send the veteran 
and his representative an SSOC and give 
them an opportunity to respond.  If the 
RO/AMC determines that any low back 
disorder existed prior to service, the 
SSOC should set forth 38 C.F.R. § 3.306 
pertaining to aggravation of a pre-
existing disability. See, too, VAOPGCPREC 
3-2003 (July 16, 2003) discussing the 
proper method of analysis in cases, as 
here, perhaps involving pre-existing 
conditions.  Thereafter, the claim should 
be returned to the Board for further 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).



